                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO

Weaver Leather, LLC                           )
             Plaintiff,                       )      Case No. 5:19cv1990-JRA
                                              )      Judge John R. Adams
       vs.                                    )
                                              )
Climbing Innovations, LLC and                 )
Richard Mumford                               )
                                              )
               Defendants.                    )

 AMENDMENT TO DEFENDANTS’ ANSWER, DEFENSES, AND COUNTERCLAIMS

       Defendants Climbing Innovations, LLC and Richard Mumford (collectively

“Defendants”), in accordance with Rule 15 of the Federal Rules of Civil Procedure, hereby

correct a typographical error appearing in Defendants’ Answer, Defenses, and Counterclaims

filed on September 20, 2019 (Docket # 17, and also filed under seal with the Court). Defendants

incorporate by reference the entirety of Defendants’ Answer, Defenses, and Counterclaims, and

they hereby amend the typographical error appearing in the defense asserted in paragraph 92, by

replacing it with the following:

       92.     The 190 patent is invalid under the prior art, including without limitation, the

               prior art references identified in US Patent Number 10,052,521.



       Respectfully submitted this 9th day of October, 2019.

                                                       s/ William F. Long
                                                     William F. Long
                                                     SMITH GAMBRELL & RUSSELL LLP
                                                     1230 Peachtree Street NE, Suite 3100
                                                     Atlanta, Georgia 30309
                                                     tel. 404-815-3500
                                                     fax 404-685-6859
                                                     blong@sgrlaw.com
                                                     Counsel for Defendants
                                      Certificate of Service

I hereby certify that on October 9, 2019, I served the foregoing document on all counsel of
record by filing it with the with the ND Ohio electronic filing system and also by emailing the
document to them.

                                            s/ William F. Long
